             Case 7:18-cv-01167-LSC Document 46 Filed 07/17/19 Page 1 of 4            FILED
                                                                              2019 Jul-17 PM 02:56
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION

CRAIG CARGILE, ADMINISTRATOR OF
THE ESTATE OF JOHN B. MCLEMORE,

                 PLAINTIFF,                 CASE NO: 7:18-CV-01167-LSC

   V.
                                            JUDGE L. SCOTT COOGLER
SERIAL PRODUCTIONS, LLC;
THIS AMERICAN LIFE PUBLIC
BENEFIT CORPORATION;
BRIAN REED;
CHICAGO PUBLIC MEDIA, INC.;
SHITTOWN, LLC;
SERIAL PODCAST, LLC; AND
AMERICAN WHATEVER, LLC,

                 DEFENDANTS.

                       MOTION TO APPEAR PRO HAC VICE

        Come now Defendants, pursuant to N.D. Ala. LR 83.1, and respectfully

move this Court to grant pro hac vice admission to CHELSEA T. KELLY

(“Applicant”) as co-counsel for Defendants in the above-captioned matter. In

support thereof, Defendants provide the following:

        1.       Applicant resides at 2516 17th Street NW, Apt. 4, Washington, DC

20009.
           Case 7:18-cv-01167-LSC Document 46 Filed 07/17/19 Page 2 of 4



      2.       Applicant is an attorney and associate with Davis Wright Tremaine

LLP, 1919 Pennsylvania Avenue NW, Suite 800, Washington, DC 20006, Tel.:

(202) 973-4250, Fax: (202) 973-4450, chelseakelly@dwt.com.

      3.       Applicant has been a member of the New York State Bar since May

11, 2015 and the District of Columbia Bar since September 8, 2017. She is also

admitted to the bar in the United States District Court for the Southern District of

New York, the United States District Court for the District of Columbia, and the

United States Court of Appeals for the Eleventh Circuit.

      4.       Applicant is in good standing and eligible to practice in all courts to

which admitted.

      5.       Applicant is associated with undersigned designated local counsel

Dennis Bailey, Rushton, Stakely, Johnston & Garrett, P.A., in Montgomery,

Alabama, who is admitted to the bar of this Court and who has also been retained

by Defendants in the above-captioned matter.

      6.       A Certificate of Good Standing from the District of Columbia Bar is

attached hereto.

      7.       Applicant is not presently, nor has she ever been, the subject of any

disbarment or suspension proceedings.




                                           2
           Case 7:18-cv-01167-LSC Document 46 Filed 07/17/19 Page 3 of 4



      8.       Applicant further certifies that she shall submit to the local rules of

this Court, the rules of professional conduct, and all other requirements of the

Northern District of Alabama.

      9.       Applicant, by signing this Motion, consents to be designated local

counsel.

      WHEREFORE, Defendants respectfully request this Court to enter an Order

granting pro hac vice admission to the Applicant in the above-captioned matter.


                                Respectfully submitted,

                                /s/Dennis R. Bailey
                                Dennis R. Bailey
                                Bar ID ASB-4845-I71D
                                Attorneys for Defendants



Of counsel:
Rushton Stakely Johnston & Garrett, P.A.
184 Commerce Street
Post Office Box 270
Montgomery, Alabama 36101-0270
(334) 206-3234 (phone)
(334) 481-0031 (fax)
drb@rushtonstakely.com (email)




                                           3
        Case 7:18-cv-01167-LSC Document 46 Filed 07/17/19 Page 4 of 4



                         CERTIFICATE OF SERVICE
       I hereby certify that on July 17, 2019, a copy of the foregoing was served by
filing the same through the CM/ECF system, which will send a copy to the
following individuals:

            Richard J.R. Raleigh, Jr.
            Christopher L. Lockwood
            Wilmer & Lee, P.A.
            100 Washington Street, Suite 100
            Huntsville, AL 35801
            (256) 533-0202
            rraleigh@wilmerlee.com
            clockwood@wilmerlee.com

            R. Cooper Shattuck
            Cooper Shattuck, LLC
            P.O. Box 3142
            Tuscaloosa, AL 35403
            (877) 442-6673
            cooper@coopershattuck.com


                                      /s/ Dennis R. Bailey
                                      Of counsel




                                         4
